Citation Nr: 0005948	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  98-08 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable rating for a service-connected 
appendectomy scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to June 
1944.

This appeal arises from a December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina that continued a noncompensable 
evaluation of a service connected appendectomy scar.  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution of the claim.

The December 1997 RO rating decision also denied a claim for 
an increased rating for a neurosis disorder, then rated as 30 
percent disabling.  The veteran appealed that issue as well 
and, during the course of the appeal, a 100 percent rating 
was assigned for the entire appeal period.  Because the 
maximum schedular rating has been assigned, there is no 
further issue for the Board to consider.  See AB v. Brown, 
6 Vet. App. 35 (1993).  






REMAND

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is capable of substantiation 
and is therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  Submission of a well-grounded claim triggers VA's 
duty to assist.

By rating decision of August 1944, service connection was 
established for a well-healed appendectomy scar and a 
noncompensable rating was assigned.  

In November 1997, the veteran requested an increased rating 
for "residual of abdominal wounds."  The veteran made no 
specific complaint concerning this claim.  VA clinical 
reports are negative for complaint of this condition. 

In September 1998, the veteran's spouse testified in the 
presence of the veteran before an RO hearing officer that the 
veteran essentially could remember nothing.  She testified 
that he was currently hospitalized at the VA Hospital in 
Columbia and had obtained a hospital pass to attend this 
hearing.  The veteran himself referred to his appendectomy 
scar and indicated limitation of motion, tenderness, and 
itching.  His spouse said that he had complained of itching 
at the scar site and that the hospital had given the veteran 
a bottle of lotion for the scar.  The veteran indicated 
agreement with that statement. 

In September 1998, the RO continued a noncompensable 
evaluation for the appendectomy scar on the basis that it was 
not shown to cause disability because of limited motion or 
tenderness.  

It appears that the veteran had not been afforded a VA 
compensation and pension examination pursuant to his claim 
for an increased rating.  The veteran's representative has 
requested that he be afforded one.  Because the claim is well 
grounded and there is no objective medical evidence on which 
to base a decision, the Board agrees that VA's duty to assist 
includes offering the veteran a medical examination.  In 
Caffrey v Brown, 6 Vet App 377, 381 (1994), the Court held 
that where evidence indicated a material change in the 
disability or indicated that the current rating may be 
incorrect, a fresh medical examination was required.  In 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992), the 
Court stated that where the record is inadequate for 
evaluating the current state of the veteran's service-
connected disability, the duty to assist requires conducting 
a thorough and contemporaneous medical examination, taking 
into account the records of prior medical treatment, so that 
the evaluation of the claimed disability is a fully informed 
one.  See also Olson v. Principi, 3 Vet. App. 480, 482 
(1992).  This duty includes providing additional VA 
examination by a specialist when recommended.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:

1.  After obtaining the necessary 
authorization from the veteran, the RO is 
to request and associate with the claims 
file copies of any relevant medical 
records for treatment he has received 
since August 1998.  If such records are 
not available, the RO should clearly 
document that fact in the claims file.

2.  After receiving and associating the 
above- mentioned records, if available, 
with the veteran's claims file, the 
veteran should be scheduled for a VA skin 
scars evaluation of his service-connected 
appendectomy scar.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
review the claims file, examine the 
veteran and provide findings that take 
into account the veteran's complaint of 
tenderness and itching at the scar site, 
as well as problems when stooping.  The 
examiner should state whether there is 
any limitation of function or objective 
tenderness.  

3.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

4.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO is to reevaluate 
the veteran's claim on the basis of all 
relevant evidence of record, and in light 
of all applicable statutes, regulations, 
and case law.  

5.  If the determination remains 
unfavorable to the veteran, he and his 
representative should then be provided 
with a supplemental statement of the case 
and afforded the appropriate period of 
time in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



this page left blank

